ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 05-254, recommending that FRANCIS R. MONA-HAN, JR., of JERSEY CITY, who was admitted to the bar of this State in 1990 and who has been temporarily suspended from the practice of law since March 2, 2004, should be disbarred for the knowing misappropriation of client trust funds and on the basis of his guilty plea to third-degree theft by deception in violation of N.J.S.A. 2C:20-4, and third degree theft, in violation of N.J.S.A. 2C:20-3;
And FRANCIS R. MONAHAN, JR., having failed to appear on the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*70It is ORDERED that FRANCIS R. MONAHAN, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that FRANCIS R. MONAHAN, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.